Citation Nr: 0305435	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  01-09 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
hammertoes.

2.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
residuals of nasal septum surgery.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION


The veteran had active service from July 1953 to January 
1957.

This appeal arises from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that determined the veteran had not 
submitted the new and material evidence required to reopen 
claims for entitlement to service connection for hammertoes 
and residuals of nasal septum surgery.  The veteran appealed 
these determinations.


REMAND

In November 2002, the veteran submitted a claim for clear and 
unmistakable error (CUE) directly to the Board of Veterans' 
Appeals (Board).  He contended that the RO had committed CUE 
in a rating decision of June 1977 that initially denied his 
claim for entitlement to service connection for a sinus 
disorder.  The claim for CUE is inextricably intertwined with 
the issue under appeal of whether new and material evidence 
has been submitted to reopen the same claim for service 
connection.  See Hoyer v. Derwinski, 1 Vet. App. 208 (1991).  
That is, a favorable decision on the CUE claim could 
potentially result in an earlier effective date for the grant 
of service connection.  As the RO has not yet adjudicated the 
CUE claim, this issue must be remanded for consideration by 
the agency of original jurisdiction and the new and material 
evidence claim will be held in abeyance pending this 
adjudication.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002).

In addition, the National Personnel Records Center (NPRC) 
notified VA in mid-March 1977 that the veteran's service 
medical records could not be located and were presumed 
destroyed by fire in 1973.  The veteran was notified of the 
difficulty in locating these records by letter of late March 
1977 and requested to provide detailed information regarding 
his military service and treatment, and to submit any 
available military records in his possession.  His response 
was also dated in late March 1977 and indicated that he was 
unable to locate any military records at the current time.  
This response and the original copy of the VA's letter of 
mid-March 1977 (addressed to the veteran) have been date 
stamped received on April 4, 1977.  Placed in between these 
documents is an original note prepared by a military Medical 
Corps officer that excused the veteran from duty in October 
1956.  This document is also date stamped received on April 
4, 1977.

It is unclear whether or not the RO attempted to seek 
alternative sources for the veteran's service medical records 
in March 1977.  Surgeon General's Office (SGO) records of 
hospitalization and morning reports noting absence for 
medical treatment are possibly available for the period of 
the veteran's active military service with the U. S. Air 
Force.

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.  First, VA has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§  5107(a), 5103A; 38 C.F.R. § 3.159(c).  

Based on the provisions of 38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c), and the lack of information in the claims 
file identifying if alternative sources were searched in 
March 1977, there is insufficient evidence to make a 
determination that further development of the service medical 
records would be futile.  Thus, alternative sources for these 
records, to include SGO records and morning reports for the 
U. S. Air Force, must be searched.

The claims file also shows that the veteran received relevant 
private treatment for hammertoes after his separation from 
service from Dr. Schubal, an orthopedic surgeon in Grand 
Rapids, Michigan.  He has further indicated that he was an 
employee of a railroad and that his employer may have some 
relevant records.  In his VA Form 9 dated in October 2001, he 
said that he was still receiving treatment at the Roseburg VA 
Medical Center (VAMC).  Accordingly, the RO should ensure 
that all of the relevant treatment records have been 
associated with the claims file.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2002).  

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should provide the veteran 
appropriate notice under the VCAA and its 
implementing law and regulations.  Such 
notice should specifically apprise the 
veteran of the evidence and information 
necessary to substantiate his claims and 
inform him whether he or VA bears the burden 
of producing or obtaining that evidence or 
information.  

2.  The RO should complete the development of 
the evidence with regard to the missing 
service medical records in accordance with 
the provisions of the VA Adjudication 
Procedure Manual, M21-1, including, but not 
limited to, contacting the NPRC (or any other 
appropriate agency/office) and request all 
available SGO records or morning reports 
documenting the veteran's medical care (to 
include nasal surgery in 1955 and identified 
surgery in April 1956 at a hospital on 
Ellsworth Air Force Base in Weaver, South 
Dakota).  

3.   The RO should make arrangements to 
obtain the veteran's medical records showing 
treatment for hammer toes and/or any sinus 
disorder from the Roseburg VAMC dated from 
2000 to present.

4.  The RO should make arrangements to obtain 
the veteran's treatment records from Dr. 
Schubal, an orthopedic surgeon in Grand 
Rapids, Michigan, dated after his separation 
from service, as well as any relevant 
employment records, including reports of 
physicals.   

5.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action is 
to be implemented.  Ensure that all 
notification and development action required 
by the VCAA is completed.  

6.  Thereafter, the RO should adjudicate the 
veteran's claim for CUE in a June 1977 rating 
decision that denied entitlement to service 
connection for residuals of nasal surgery 
and/or sinusitis.  He and his representative 
should be notified of this decision and of 
the veteran's appellate rights.  The veteran 
and his representative are hereby notified 
that the Board does not have jurisdiction to 
review an issue unless VA receives a timely 
notice of disagreement and substantive 
appeal.  See 38 U.S.C.A. § 7105(a) (West 
2002).

7.  Finally, the RO should again determine 
whether the requisite new and material 
evidence has been received to reopen claims 
for service connection for bilateral 
hammertoes and residuals of nasal septum 
surgery (if appropriate).  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case (SSOC).  The appellant should then be 
given the opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




